Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 19 November 2018 and 06 March 2019 have been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1, 7, 9, 21, and 29 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Lee et al. (US 2018/0235500 A1).
Regarding claim 1, Lee teaches a wearable dry electrode comprising (dry electrode 1 [abstract, 0026-0028]): 
a conductive layer (body part 10 comprises a coating or layer of conductive silicone [0019, 0038, FIG. 1]); and 
a contact layer electrically connected to the conductive layer (protrusion part 11 is electrically connected with the body part 10 [0019, 0027, 0032, 0038, FIG. 1]); 

Regarding claim 7, Lee teaches wherein the rubber comprises a silicone rubber ([0029-0030, 0038]).
Regarding claim 9, Lee teaches wherein an external connector is electrically connected to the conductive layer (a conductive wire or lead is connected to the body part 10 of the electrode 1 [0028]. Furthermore, a wire or lead can be considered as an external connector). 
Regarding claim 21, Lee teaches a method of producing an electrode such as a wearable dry electrode according to claim 1 (dry electrode 1 [abstract, 0026-0028]), the method comprising:
 providing a conductive layer (body part 10 comprises a coating or layer of conductive silicone [0038, FIG. 1]); and 
arranging a contact layer comprising carbon and rubber in electrical 5connection with the conductive layer (protrusion part 11 is electrically connected with the body part 10 [0027, 0032, 0038, FIG. 1]. Furthermore, the protrusion part 11 comprises a layer having a combination of conductive silicone and carbon [0029-0030, 0038, 0062, FIG. 1]). 
Regarding claim 29, Lee teaches the use of an electrode according to claim 1 to take an electrical measurement of a user’s skin and/or to apply an electrical current to the user’s skin (the electrode can be placed on a user’s head to detect a bio-signal and/or deliver stimulation [0025-0026]). 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 2-3, 14-15, 19, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lowry et al. (US 2011/0306847 A1).
Regarding claim 2, Lee teaches the electrode of claim 1, wherein the contact layer comprises a mixture containing carbon and the rubber (protrusion part 11 comprises a combination or mixture of silicone and carbon [0029-0030, 0038, 0062, FIG. 1]). Lee does not explicitly teach wherein the contact layer comprises an ink or paste, the ink or paste comprising the mixture containing carbon and the rubber. 

Lowry teaches wherein the contact layer comprises an ink or paste, the ink or paste comprising a mixture containing carbon and the rubber (carbon fiber electrode comprises a carbon paste consisting of carbon powder and silicone oil [abstract, 0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s contact layer to comprise a carbon paste consisting of silicone oil and carbon powder, as taught by Lowry. The advantage of such modification will configure the electrode to perform voltammetry and magnetic resonance measurements (please see the [abstract] by Lowry). 
Regarding claim 3, Lee in view of Lowry suggests the electrode of claim 2. Lee teaches wherein the contact layer comprises, by weight, at least 40 and/or up to 80 parts carbon per 100 parts rubber ([0033]). Lee and Lowry do not explicitly teach a weight of at least 5 and/or up to 40 parts carbon per 100 parts rubber. The Examiner respectfully submits that a person having ordinary skill in the art would have been led to arrive at the claimed weight range through routine experimentation of the carbon and rubber parts within Lee’s electrode ([0033]). The advantage of using less carbon parts may decrease the overall weight of the electrode. Furthermore, decreasing the carbon parts may provide space for inserting new materials to enhance different properties of the electrode (MPEP 2144.05).  
Regarding claim 14, Lee teaches a contact layer of an electrode according to claim 1 (dry electrode 1 comprises the contact layer or protrusion part 11 [0027-0030, see claim 1 above]), wherein the contact layer comprises a mixture of carbon and a 
Lee does not explicitly teach an ink or paste for forming the contact layer, the ink or paste comprising the mixture of carbon and the rubber.  
The prior art by Lowry is analogous to Lee, as they both teach biosensor electrodes ([0005, 0023]). 
Lowry teaches an ink or paste for forming the contact layer, the ink or paste comprising the mixture of carbon and the rubber (carbon fiber electrode is formed from a carbon paste consisting of carbon powder and silicone oil [abstract, 0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s contact layer to comprise a carbon paste consisting of carbon powder and silicone oil, as taught by Lowry. The advantage of such modification will configure the electrode to perform voltammetry and magnetic resonance measurements (please see the [abstract] by Lowry). 
Regarding claim 15, Lee in view of Lowry suggests the ink or paste of claim 14. Lee teaches wherein the contact layer comprises, by weight, at least 40 and/or up to 80 parts carbon per 100 parts rubber ([0033]). Lee and Lowry do not explicitly teach a weight between 5 and 40 parts carbon per 100 parts rubber. The Examiner respectfully submits that a person having ordinary skill in the art may have been led to arrive at the claimed weight range through routine experimentation of the carbon and rubber parts within Lee’s electrode ([0033]). The advantage of using less carbon parts may decrease the overall weight of the electrode. Furthermore, decreasing the carbon parts may 
Regarding claim 19, Lee teaches wherein the rubber comprises a silicone rubber ([0029-0030, 0038]).
Regarding claim 25, Lee teaches the method of claim 21, wherein the contact layer is formed onto the conductive layer (the contact layer or protrusion part 11 is formed onto the conductive layer or body part 10 [FIG. 1]) and comprises a mixture of carbon and the rubber (protrusion part 11 comprises a combination or mixture of silicone and carbon [0029-0030, 0038, 0062, FIG. 1]). 
Lee does not explicitly teach wherein the contact layer is formed by depositing an ink or paste onto the conductive layer, the ink or paste comprising a mixture of carbon and the rubber. 
The prior art by Lowry is analogous to Lee, as they both teach biosensor electrodes ([0005, 0023]). 
Lowry teaches wherein the contact layer is formed by depositing an ink or paste onto the conductive layer, the ink or paste comprising the mixture of carbon and the rubber (the carbon fiber electrode comprises a layer of carbon paste consisting of carbon powder and silicone oil [abstract, 0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s contact layer to be formed from a carbon paste consisting of carbon powder and silicone oil, as taught by Lowry. The advantage of such modification will configure the electrode to perform 
Regarding claim 26, Lowry teaches curing the ink or paste (heat curing [0032]). 
Regarding claim 27, Lowry teaches wherein curing the ink or paste comprises heating the 25ink or paste (heat curing [0032]). 
Regarding claim 28, Lowry teaches wherein the ink is an ink or paste according to claim 14 (see claim 14 above, which recites the same paste from paragraph [0032]). 

7. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Holm et al. (US 2011/0112458 A1). 
Regarding claim 4, Lee teaches the electrode of claim 1. Lee does not explicitly teach wherein the contact layer further 15comprises a modifier for modifying the tackiness of the rubber. 
The prior art by Holm is analogous to Lee, as they both teach rubber materials in a medical system that is adhered to the skin ([0005, 0022, 0133, 0137]). 
Holm teaches wherein the contact layer further 15comprises a modifier for modifying the tackiness of the rubber (the rubber is modified by a tackifying resin [0136-0139]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s rubber to comprise a tacky modifier, as taught by Holm. The advantage of such modification will improve adhesive properties, while also providing necessary acidic or basic functional groups to the material (see paragraphs [0022, 0148] by Holm). 
prima facie case of obviousness exists. Based on the similar range, a skilled artisan would have been led to use a weight range of up to 110 parts modifier per 100 parts rubber. The advantage of using less modifier parts may provide space for inserting new materials to enhance different properties of the electrode (MPEP 2144.05). 

8. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Takaki (US Patent No. 5,505,200).
Regarding claim 6, Lee teaches wherein the contact layer further comprises a solvent (protrusion part 11 is formed using a solvent [0066]). Lee does not explicitly teach wherein the contact layer comprises a thinner solvent. 
The prior art by Takaki is analogous to Lee, as they both teach the use of electrodes that can sense physiological parameter ([column 6, lines 31-42]). 
Takaki teaches wherein the contact layer comprises a thinner solvent (Applicant list butyl carbitol acetate as thinner solvent within the specification [page 5 lines 10-15]. Takaki teaches wherein butyl carbitol acetate is used as solvent for the electrode’s coating [column 12 lines 40-45, column 17 lines 18-25]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s electrode to comprise a thinner solvent coating, as taught by Takaki. The advantage of the coating may . 

9. 	Claims 8, 10, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Arle et al. (US 2014/0257448 A1). 
Regarding claim 8, Lee teaches the electrode of claim 1, wherein the conductive layer comprises a conductive wire (a conductive wire or lead is connected to the body part 10 of the electrode 1 [0028]). Lee does not explicitly teach wherein the conductive wire integrated into a textile of fabric.
The prior art by Arle is analogous to Lee, as they both teach electrodes for delivering a current to the user’s head or scalp ([0025]). 
Arle teaches wherein the conductive layer comprises at least one conductive yarn or conductive wire integrated into a textile of fabric (the electrodes 230 / 235 comprises conductive wires 330 that are integrated into the fabric of the hat 310 [0032]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s electrode and conductive wire to be integrated into a fabric of a hat, as taught by Arle. The advantage of such modification will allow the electrodes to be used anywhere without interfering with the everyday life of the user. 
Regarding claim 10, Lee teaches an electrode according to claim 1 (dry electrode 1 [abstract, 0027-0028, see claim 1 above]). 
Lee does not explicitly teach a garment comprising:
a fabric; and 

The prior art by Arle is analogous to Lee, as they both teach electrodes for delivering a current to the user’s head or scalp ([0025]).
Arle teaches a garment (hat 310 [0032]) comprising:
a fabric (hat 310 comprises a fabric [0032]); and 
wherein the electrode is attached to the fabric (the electrodes 230 / 235 are concealed by the fabric of the hat 310 [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lee’s electrode to be integrated into a garment, as taught by Arle. The advantage of such modification will allow the electrodes to be used anywhere without interfering with the everyday life of the user.
Regarding claim 11, Arle teaches wherein the electrode is integrated into the fabric (the electrodes 230 / 235 are concealed by the fabric of the hat 310 [0032]).
Regarding claim 13, Arle teaches wherein the garment comprises a hat or head band ([0018, 0045]). 
Regarding claim 20, Lee in view of Arle suggests a garment according to claim 10. Arle teaches an at least partially wearable device comprising the garment (the garment or hat 310 comprises the device or electrodes 230 / 235 that are positioned on the user’s scalp [abstract, 0019, 0032]). 

10. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Arle et al., further in view of Sackellares et al. (US 2016/0022165 A1).  

The prior art by Sackellares is analogous to Lee, as they both teach EEG electrodes that are attached to the user’s scalp ([0003, 0045-0046]). 
Sackellares teaches fabric is an at least partially elasticated or stretchable fabric (elastic cap 12 [0028, 0057]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fabric of the garment suggested by Lee in view of Arle to comprise an elastic material, as taught by Sackellares. The advantage of such modification will allow the hat to be conformed to any head size (see paragraph [0057] by Sackellares). 

11. 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lowry et al., further in view of Holm et al.
Regarding claim 16, Lee in view of Lowry suggests the ink or paste of claim 14. Lee and Lowry do not explicitly teach wherein the ink or paste further comprises a modifier for modifying the tackiness of the rubber.
The prior art by Holm is analogous to Lee, as they both teach rubber materials in a medical system that is adhered to the skin ([0005, 0022, 0133, 0137]). 
Holm teaches wherein the ink or paste further 15comprises a modifier for modifying the tackiness of the rubber (the rubber is modified by a tackifying resin [0136-0139]). 

Regarding claim 17, Lee in view of Lowry and Holm suggests the ink or paste of claim 16. Holm teaches wherein the ink or paste comprises, by weight, at least 25 parts to 300 parts modifier per 100 parts rubber ([0137]). Applicant’s claimed weight of up to 110 parts modifier per 100 parts falls within Holm’s range. Therefore, a prima facie case of obviousness exists. Based on the similar range, a skilled artisan would have been led to use a weight range of up to 110 parts modifier per 100 parts rubber. The advantage of using less modifier parts may provide space for inserting new materials to enhance different properties of the electrode (MPEP 2144.05). 

12. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lowry et al., further in view of Takaki. 
Regarding claim 18, Lee in view of Lowry suggests the ink or paste of claim 14. Lee teaches the use of a solvent (protrusion part 11 is formed using a solvent [0066]). 
Lee and Lowry do not explicitly teach wherein the ink or paste comprises a thinner solvent.
The prior art by Takaki is analogous to Lee, as they both teach the use of electrodes that can sense physiological parameter ([column 6, lines 31-42]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the paste on the electrode suggested by Lee in view of Lowry with a thinner solvent coating, as taught by Takaki. The advantage of the coating may enhance the electrical conductivity of the electrode (see [column 11 lines 35-48] by Takaki). 

13. 	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Andino et al. (US 2009/0048651 A1).
Regarding claim 22, Lee teaches the method claim 21. Lee does not explicitly teach wherein the contact layer is provided as a preformed piece.
The prior art by Andino is analogous to Lee, as they both teach electrodes or biosensors for measuring physiological parameters ([abstract, 0072]). 
Andino teaches wherein the contact layer is provided as a preformed piece (the preformed electrode sheet 180 comprises various layers that can be cut into any shape [0058, FIG. 7]. Figure 7 illustrates a preformed piece or shape 184 that can be cut from the preformed electrode sheet 180 [0058]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Lee’s contact layer to be in the form of a preformed piece or sheet, as taught by Andino. The advantage of such 
Regarding claim 23, Andino teaches wherein the preformed piece is cut from a larger, preformed sheet (Figure 7 illustrates a preformed piece or shape 184 that can be cut from the larger preformed electrode sheet 180 [0058]).

14. 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Andino et al., further in view of Lowry et al. 
Regarding claim 24, Lee in view of Andino suggests the method of claim 22. Lee teaches wherein the preformed piece comprises a mixture of carbon and the rubber (protrusion part 11 comprises a combination or mixture of silicone and carbon [0029-0030, 0038, 0062, FIG. 1]). 
Lee and Andino do not explicitly teach wherein the preformed sheet is formed by arranging an ink or paste comprising a mixture of 15carbon and the rubber in a desired form for the preformed piece or preformed sheet.
Lowry teaches wherein the preformed sheet is formed by arranging an ink or paste comprising a mixture of 15carbon and the rubber in a desired form for the preformed piece or preformed sheet (Lowry teaches the application of forming an electrode by using a carbon paste consisting of carbon powder and silicone oil [abstract, 0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the preformed electrode sheet suggested by Lee in view of Andino to be formed from the carbon paste consisting of 

Statement on Communication via Internet
15. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792